NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

PA ADVISORS, LLC,
Plaintiff-Appellee,

V.

GOOGLE, INC. AND YAHOO! INC.,
Defendants-Appellees,

V.

JONATHAN LEE RICHES, ~
Mouant-Appellant.

2012-1448

Appeal from the United States District Court for the
Eastern District of Texas in case no. 07-CV-O480, Judge
David Fu1som.

ORDER

Jonathan Lee Riches appeals the United States Dis-
trict Court for the Eastern District of Texas’s denial of his
motion to intervene in case no. 07-CV-0480.

The district court denied Riches’s motion to intervene,
noting that his motion "fail[ed] to disclose any informa-
tion relating to the subject-matter of this case, namely
patent infringement.” The court further noted that none

PA ADV'ISORS, LLC V. GOOGLE, INC. 2

of the parties were aware of any connection between
Riches and the law suit at issue.

Upon consideration thereof,
IT Is ORDERED THAT:

(1) Riches is directed to show cause within 60 days of
the date of this order as to why the district court’s ruling
should not be summarily affirmed. PA Advisors, LLC,
Google, Inc., and Yahoo! Inc. may also respond.

(2) The briefing schedule is stayed. The revised offi-
cial caption is reflected above.

FoR THE CoURT
JUN 2 1  /s/ Jan Horbaly
Date Jan Horbaly
Clerk
cc: Jonathan Lee Riches
Charles K. Verhoeven, Esq.
William C. Rooklidge, Esq.
Elizabeth Stoebner Wiley, Esq. 93 gqug‘ri)l;`=§,'p)p£,qis Fon

`\‘HE FEDERAL C!RCU|`I`

825 .)uN 21 ruiz

JAN HORBAL¥
CLERK